department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et1 conex-111407-10 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil the honorable dianne feinstein united_states senate washington d c attention --------------------- dear senator feinstein this letter responds to your inquiry dated date on behalf of your constituent ----------------------- ------------ wrote about possible misclassification of workers as non-employees the proper classification of a worker for employment_tax purposes depends on the application of law to the facts of a particular case the employment_tax regulations provide the criteria for determining an individual’s status as an employee or independent_contractor for employment_tax purposes these regulations provide that in general the employer-employee relationship exists when the person for whom the individual performs services has the right to direct and control that individual not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished the employer does not have to actually direct or control the manner in which the individual performs the services but must have the right to do so see sec_31 d -1 i -1 c -1 if the relationship of an employer and employee exists the parties’ designation or description of the relationship as anything other than that of employer and employee is not important this means that if an employer-employee relationship exists whether the parties designate the employee as partner co-adventurer agent independent_contractor or the like does not matter these rules reflect common_law principles that the courts have developed and affirmed over decades for more information about classification of workers ------------ can see publication 15-a employer’s supplemental tax guide available at http www irs gov he can also find information available about proper worker classification under the businesses tab employment_taxes heading and businesses with employees subheading at www irs gov conex-111407-10 the irs places a very high priority on the proper classification of workers in november of the irs announced that it would conduct an employment_tax national research program starting in early the irs will conduct random comprehensive examinations to analyze the compliance characteristics of employment_tax filers this examination program will allow the irs to collect examination data that will help the service to understand the compliance characteristics of employment_tax taxpayers and to use this information to improve employment_tax compliance levels the irs will examine the proper classification of workers among other issues the announcement is available on the irs website at http www irs gov businesses small article id html businesses or workers can file a form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding to request a determination of the status of a worker for federal employment_tax purposes the irs also has made it easier for businesses to reclassify workers from independent contractors to employees for tax periods beginning after date a business may file a form 941-x adjusted employer’s quarterly federal tax_return or claim_for_refund to report file and pay employment_taxes for a worker who was reclassified as an employee in january the irs published publication frequently asked questions about the reclassification of workers as employees to assist businesses that reclassify workers as employees i hope this information is helpful in responding to ------------ if you have any questions please contact me or ----------------------------of my staff at -------------------- sincerely s nancy marks nancy marks division counsel associate chief_counsel tax exempt government entities
